{¶ 4} Until the Ohio Supreme Court chooses to decide the question, our Eighth District precedent should stand on the issue whether a dismissal without prejudice is a final appealable order. Repetitive re-argument of decided issues is contrary to the judicial principle of stare decisis.
 {¶ 5} Rather than asking us to revisit the precedent which precludes a direct appeal, the state should re-indict the defendant and contemporaneously file a writ of mandamus to compel the judge to proceed to trial. This procedure would allow the state to raise the very important legal question it attempts to argue here: whether a trial for domestic violence can proceed without the victim-witness. Alternatively, of course, the state could also petition the judge to recuse herself.